DETAILED ACTION
Status of Claims:
Claims 16-30 are pending.
Claims 16 and 21 are amended.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/06/2022 has been entered.
 Response to Arguments
Applicant's arguments filed 9/06/2022 have been fully considered but they are not persuasive. The applicant argues that the double patenting rejection should be withdrawn. This argument is not persuasive at least because no support is provided.
The applicant that Herwig does not disclose an added substrate that serves as a carbon source and is not present in the hypersaline wastewater. The applicant is correct that Herwig does not explicitly teach an embodiment in which the glycerol, added as a carbon source, is not present in the brine. However Herwig teaches that the process can be applied to hypersaline water from industrial processes (see pg. 2 lines 22-26). Therefore it would have been obvious to one skilled in the art to use the process of Herwig on a brine containing TOC (organic impurities) from sources other than glycerol. Kwon teaches a hypersaline brine from an industrial process containing TOC without glycerol (no glycerol is disclosed) (see col. 2 lines 15-25, whole document). The applicant argues that it would not have been obvious to one skilled in the art to modify Herwig to add a carbon source that is not present as a contaminant. This argument is not persuasive because Herwig does not teach that the glycerol is needed in the brine before being added as a substrate, and further teaches that the glycerol is not present in a quantity great enough to act as the carbon source. Therefore one skilled in the art would not have found the glycerol in the brine of Herwig to be necessary and would have found it obvious to treat other sources of brine, such as the brine of Kwon. 
The applicant argues that one would not have considered a continuous process to be an effective choice in view of Herwig. This argument is not persuasive because Herwig explicitly teaches a continuous process. The data within Herwig indicates that the brine ratio should be kept low (optimized in comparison to activity of the bioreactor) and that pretreatment does not prevent inhibitory effects but does not teach that a continuous process is undesirable. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16, 17 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 18 of copending Application No. 16/956,520 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 16:
	The claims of the copending application disclose the method for reducing the amount of organic compounds in wastewater (nitrobenzene etc.) (see claim 17), comprising (a) providing or obtaining a wastewater comprising NaCl in a concentration of at least 6% (w/v) (see claim 18), (b) contacting said hypersaline wastewater with a halophilic microorganism (contacting with Haloferax mediterranei) (see claim 17), and (c) reducing the amount of organic compounds by said halophilic microorganism in the presence of at least one substrate (see claim 21) which has been added to the wastewater and which allows for the continuous growth of said halophilic microorganism. The claims of the copending application further teach that a substrate has been added to the composition (see claim 21) The claims do not explicitly teach that the reduction of the amount of organic components is carried out as a continuous process in bioreactor. However, given the finite number of predictable solutions (continuous or batch) one skilled in the art would have found it obvious through routine experimentation to try a continuous process. Additionally, it is known that treatment of organics in hypersaline water can be done in a batch or continuous process (see WO 2013/124375, pg. 7 2nd paragraph) 
Regarding Claim 17:
	The claims of the copending application disclose the method of claim 16, wherein the halophilic microorganism is an extremely halophilic microorganism such as Haloferax mediterranei (see claim 17).
Regarding Claim 23:
	The claims of the copending application disclose the method of claim 16, wherein the amount of at least one organic compound selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'-Methylenedianiline (MDA), and aniline is reduced (see claim 17), and/or wherein the amount of total organic carbon (TOC) is reduced, in particular wherein the amount of the at least one organic compound or of the total organic carbon is reduced by at least 30%.	
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 16, 17, 19, 23-25 and 30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11/247,925. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding Claim 16:
	The claims of the patent disclose the method for reducing the amount of organic compounds (aniline) in wastewater (see claim 1), comprising (a) providing or obtaining a wastewater comprising NaCl in a concentration of at least 6% (w/v) (8%) (see claim 2), (b) contacting said hypersaline wastewater with a halophilic microorganism (halophilic microbial stain) (see claim 1), and (c) reducing the amount of organic compounds by said halophilic microorganism in the presence of at least one substrate which has been added to the wastewater as a carbon source which allows for the continuous growth of said cells of halophilic microorganism and is not present in the hypersaline wastewater and which allows for the continuous growth of said halophilic microorganism (see claim 6). The claims do not explicitly teach that the reduction of the amount of organic components is carried out as a continuous process in bioreactor. However, given the finite number of predictable solutions (continuous or batch) one skilled in the art would have found it obvious through routine experimentation to try a continuous process.  The claims do not explicitly teach that the substrate is not present in the hypersaline wastewater. However, given the finite number of predicable solutions (the substrate present in the hypersaline solution or added to the hypersaline solution) it would have been obvious to one skilled in the art, through routine experimentation to add the substrate when not present in the hypersaline wastewater. 
Regarding Claim 17:
	The claims of the patent disclose the method of claim 16, wherein the halophilic microorganism is an extremely halophilic microorganism (able to survive in concentrations greater than 8% w/v therefore they are extremely halophilic) such as Haloferax mediterranei.
Regarding Claim 19:
	The claims of the patent disclose the method of claim 16, wherein the bioreactor is connected with a cell separation device which continuously separates the cells of the halophilic microorganism to obtain a filtrate of the treated wastewater (see claim 12), in particular wherein the cell separation device comprises a filter, in particular a membrane filter, which allows for the continuous separation of the cells of the halophilic microorganism from the first portion of the treated wastewater to obtain a filtrate of the treated wastewater.
Regarding Claim 23:
	The claims of the patent disclose the method of claim 16, wherein the amount of at least one organic compound selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'-Methylenedianiline (MDA), and aniline is reduced, and/or wherein the amount of total organic carbon (TOC) is reduced (aniline is reduced therefore TCO is reduced) (see claim 1), in particular wherein the amount of the at least one organic compound or of the total organic carbon is reduced by at least 30%.
Regarding Claim 24:
	The claims of the patent disclose the method of claim 16, wherein the treated wastewater is concentrated after separation of the cells from the wastewater (see claim 12), and wherein the continuous process further comprises subjecting the treated wastewater or the concentrated treated wastewater to sodium chloride electrolysis (see claim 13), thereby producing chlorine and sodium hydroxide and optionally hydrogen, in particular wherein the sodium chloride electrolysis is selected from membrane cell electrolysis of sodium chloride, in particular membrane electrolysis using oxygen consuming electrodes and diaphragm cell electrolysis of sodium chloride.
Regarding Claim 25:
	The claims of the patent disclose the method of claim 24, wherein the bioreactor is connected via a cell separator (cells are separated therefore a separator is inherent) to a device allowing for sodium chloride electrolysis of the treated wastewater (see claim 14).
Regarding Claim 30:
	The claims of the patent disclose the purification system comprising a bioreactor comprising a hypersaline wastewater and cells of at least one halophilic microorganism (see claim 1), said bioreactor being connected to a cell retention device which allows for continuously separating the cells from the wastewater to obtain a filtrate of treated wastewater, wherein said cell retention device is connected to a device allowing for sodium chloride electrolysis of the treated wastewater (see claim 12).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 16, 17, 20, 23, and 26-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al (WO 2013/124375, cited in IDS) in view of Kwon et al (USPN 4,126,526).

Regarding Claim 16:
	Herwig teaches the method for reducing the amount of organic compounds in wastewater, comprising (a) providing a hypersaline wastewater comprising NaCl in a concentration of at least 6% (w/v) (25%) (see pg. 4, 4th paragraph), and at least one organic compound (TOC) (see pg. 5 lines 20-24), providing a bioreactor and cells of halophilic microorganism present in said bioreactor (continuous bioreactor… for halophilic microorganism) (see pg. 7 lines 7-11), providing at least one added substrate (defined medium)  as a carbon source with allows for the continuous growth of said cells of halophilic microorganism (growth elements for the strains that are not present in the hypersaline solution) (see pg. 6 lines 3-5), wherein the hypersaline wastewater and the added substrate are continuously fed to the bioreaction (see pg. 12 lines 3-8) (b) contacting said hypersaline wastewater and at least one added substrate with a halophilic microorganism (see pg. 5, 1st paragraph, pg. 3, 2nd paragraph), and (c) reducing the amount of the organic compounds affected by the halophilic microorganism (see pg. 3, 2nd paragraph) in the presence of at least one added substrate (defined medium) (see pg. 6, 2nd paragraph) which has been added to the wastewater and which allows for the continuous growth of said halophilic microorganism, wherein the reduction of the amount of organic components is carried out as a continuous process in bioreactor (see pg. 7, 3rd paragraph), and obtaining treated waste water, and continuously removing a harvest flow comprising the treated waste water from the bioreactor (method is continuous, therefore a treated stream must be continuously removed) (see pg. 12 lines 3-8).
	Herwig does not teach that the added substrate is not present in the hypersaline wastewater. Herwig further teaches that glycerol is added as the substrate.
	Kwon teaches a hypersaline wastewater comprising TOC that does not comprise glycerol (see col. 2 lines 15-25, whole document). 
	Herwig and Kwon are analogous inventions in the art of reducing the TOC component of hypersaline wastewater. It would have been obvious to one skilled in the art before the effective filing date of the invention to treat the hyposaline water of Kwon with the method of Herwig because one skilled in the art would have been motivated to treat any known hypersaline water from an industrial source with the known method. Further is it the simple substitution of one known hypersaline stream from an industrial source with another hypersaline stream from an industrial source, obviously resulting in the treatment of the TOC component with an expectation of success (see MPEP 2143, B).


Regarding Claim 17:
	Herwig teaches the method of claim 16, wherein the halophilic microorganism Haloferax mediterranei (see pg. 5, 1st paragraph).


Regarding Claim 20:
	Herwig teaches the method of claim 16, wherein total organic content of the hypersaline wastewater obtained or provided in step a) is lower than 400 mg/l (less than 10ppm) (see Herwig pg. 5, 3rd paragraph). Additionally Kwon teaches a TOC concentration of approximately 3 mg/l in the hypersaline water (1.05mmoles Butanol and 9.5mmoles propylene glycol in 250 cc of brine)(see Kwon col. 6, Example 1)

Regarding Claim 23:
	Herwig teaches the method of claim 16, wherein the amount of at least one organic compound selected from the group consisting of nitrobenzene, formate, phenol, methylenedianiline, in particular 4,4'-Methylenedianiline (MDA), and aniline is reduced, and/or wherein the amount of total organic carbon (TOC) is reduced (reduction of TOC) (see pg. 3, 2nd paragraph), in particular wherein the amount of the at least one organic compound or of the total organic carbon is reduced by at least 30%. 

Regarding Claim 26:
	Herwig teaches the bioreactor (non-corrosive bioreactor) (see pg. 7, 3rd paragraph) comprising a hypersaline wastewater and at least one substrate (defined medium) (see pg. 6, 2nd paragraph) capable of growing of cells of Haloferax mediterranei (see pg. 5, 1st paragraph), wherein the biomass concentration of the cells of Haloferax mediterranei in the wastewater is a least 10 g/1. Herwig does not disclose the biomass concentration in the wastewater. However, the biomass concentration is interpreted as a method limitation and therefore only adds patentable weight to the extent that the prior art must be capable of the same method. In the instant case as the cells grow (see pg. 6, 2nd paragraph) the bioreactor would be capable of a biomass concentration of at least 10 g/l.

Regarding Claim 27:
	Herwig, as modified, teaches the bioreactor of claim 26.
	Herwig is silent as to the volume of the wastewater. However, it would have been obvious to one skilled in the art to use 1000 liters of wastewater because it is a mere change in size and the size of an article is not a matter of invention (see In re Rose, 105 USPQ 237
(CCPA 1955), MPEP § 2144.04).

Regarding Claim 28:
	Herwig teaches the bioreactor of claim 12, wherein the biomass concentration in the bioreactor is at least 20 g/l. Herwig does not disclose the biomass concentration in the wastewater. However, the biomass concentration is interpreted as a method limitation and therefore only adds patentable weight to the extent that the prior art must be capable of the same method. In the instant case as the cells grow (see pg. 6, 2nd paragraph) the bioreactor would be capable of a biomass concentration of at least 20 g/l.

Claims 18, 19, 21, 22, 24, 25, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al (WO 2013/124375, cited in IDS) and Kwon et al (USPN 4,126,526) as applied to claim 16 and 24 above, and further in view of Lorantfy et al, the article “Investigation of physiological limits and conditions for robust bioprocessing of an extreme halophilic archaeon using external cell retention system”.

Regarding Claim 18:
	Herwig, as modified, teaches the method of claim 16.
	Herwig does not teach that the biomass concentration is at least 10 g/l in the bioreactor.
	Lorantfy teaches controlling the biomass concentration in a bioreactor with an external cell retention system (see abstract).
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art to  increase the biomass concentration in Herwig, as disclosed by Lorantfy in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). It would have further been obvious to one skilled in the art to  increase the biomass concentration to at least 10 g/l because, through routine experimentation one skilled in the art would have been able to optimize the productivity of the bioprocess (see Lorantfy, Abstract). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art (see In re Boesch, 205 USPQ 215 (CCPA 1980), MPEP § 2144.05, II.).

Regarding claim 19:
	Herwig teaches the method of claim 16.
	Herwig does not disclose a cell separation device which continuously separates the cells of the halophilic microorganism to obtain a filtrate of the treated wastewater. 
	Lorantfy teaches a bioreactor connected with a cell separation device (MF module, filter) which continuously separates the cells of the halophilic microorganism to obtain a filtrate of the treated wastewater (cell free harvest) (see pg. 142, fig. 1, abstract).
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell separation device of Lorantfy to the bioreactor of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 

Regarding Claim 21:
	Herwig teaches the method of claim 16, wherein the continuous process is controlled by the following parameters (i) concentration of the at least one substrate, and (iii) dilution rate D as the ratio of a volume of an amount of fed hypersaline wastewater per hour to a volume of culture in the bioreactor. These parameters inherently control the continuous process as they are part of the continuous process.
	Herwig does not teach that cells of the halophilic microorganisms are separated from the treated waste water, and wherein at least a portion of the separated cells is reintroduced to the bioreactor or the process is controlled by the recirculation rate.
	Lorantfy teaches a method of processing cells wherein the cells are separated from the treated waste water and wherein at least a portion of the separated cells are reintroduced to the bioreactor (see fig, 1). As there is a reintroduction rate, the process is controlled by the reintroduction rate. The claim does not require controlling the reintroduction rate.
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell separation device and cell reintroduction of Lorantfy to the bioreactor of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 

Regarding Claim 22:
	Herwig teaches the method of claim 22 (21), wherein the reintroduction rate R is 0.8 to 0.99, and/or the dilution rate D is equal to or larger than 0.05 h-1, and/or the continuous process is carried out under conditions which allow for a growth rate p of the halophilic microorganism of larger than 0.008 h-1 (see pg. 7 2nd paragraph).

Regarding Claim 24:
	Herwig teaches the method of claim 19, wherein the treated wastewater is concentrated after separation of the cells from the wastewater (there is no separation therefore concentration is not required), and wherein the continuous process further comprises subjecting the treated wastewater or the concentrated treated wastewater to sodium chloride electrolysis (process is done before electrolysis) (see pg. 10, 3rd paragraph), thereby producing chlorine and sodium hydroxide and optionally hydrogen.

Regarding Claim 25:
	Herwig teaches the method of claim 24, wherein the bioreactor is connected to a device capable of sodium chloride electrolysis of the treated wastewater (there is electrolysis after the TOC removal therefore it is connected to a device that is capable of electrolysis) (see pg. 10, 3rd paragraph).
	Herwig does not teach that the connection is via a cell separator. 
	Lorantfy teaches a cell separator (MF module) before the treated water discharge stream (cell free harvest) (see pg. 142, fig. 1, abstract). 
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell separation device of Lorantfy to the bioreactor of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 

Regarding Claim 29:
	Herwig teaches the bioreactor of claim 26.
	Herwig does not disclose a cell retention device which allows for continuously separating the cells from the wastewater to obtain a filtrate of treated wastewater. 
	Lorantfy teaches disclose a cell retention device (MF module) capable of continuously separating the cells from the wastewater to obtain a filtrate (cell free harvest) of treated wastewater (see pg. 142, fig. 1, abstract). 
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell retention device of Lorantfy to the bioreactor of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 

Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herwig et al (WO 2013/124375, cited in IDS) in view of Kwon et al (USPN 4,126,526) and Lorantfy et al, the article “Investigation of physiological limits and conditions for robust bioprocessing of an extreme halophilic archaeon using external cell retention system”.

Regarding Claim 30:
	Herwig teaches the purification system comprising a bioreactor comprising a hypersaline wastewater and cells of at least one halophilic microorganism, said bioreactor being connected to a device allowing for sodium chloride electrolysis of the treated wastewater.
	Herwig does not disclose a cell retention device which allows for continuously separating the cells from the wastewater to obtain a filtrate of treated wastewater, wherein said cell retention device is connected to the sodium chloride electrolysis device.
	Lorantfy teaches disclose a cell retention device (MF module) capable of continuously separating the cells from the wastewater to obtain a filtrate (cell free harvest) of treated wastewater (see pg. 142, fig. 1, abstract). 
	Herwig and Lorantfy are analogous inventions in the art of bioreactors with halophilic microorganisms. It would have been obvious to one skilled in the art before the effective filing date of the invention to add the cell retention device of Lorantfy between the bioreactor and electrolysis device of Herwig to  increase the biomass concentration in Herwig, in order to increase the biological activity and make the bioprocess more efficient (see Lorantfy, Abstract). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        10/05/2022